Order entered February 19, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01626-CR

                             MARK EDWIN GUIDA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63747-V

                                           ORDER
       The Court REINSTATES the appeal.
       On February 9, 2015, we granted the motion of Lori Ordiway to withdraw as appellant’s
counsel and ordered the trial court to appoint new counsel to represent appellant. We have
received the trial court’s order appointing Brett Ordiway to represent appellant. Accordingly, we
DIRECT the Clerk to list Brett Ordiway as appellant’s appointed attorney of record.
       The record is due in this appeal by April 3, 2015. Appellant’s brief will be due in
accordance with Texas Rule of Appellate Procedure 38.6(a).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Brett Ordiway and the Dallas County District Attorney’s Office.



                                                     /s/   LANA MYERS
                                                           JUSTICE